DETAILED ACTION
Claims 1-8 are pending and being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 should be amended to recite “about 1.6 U to about 2.4 U”.
Claim 2 should be amended to recite “µg/mL[[ml]]” for consistency with claim 3.
Claims 2 and 3 should be amended to recite “The pharmaceutical composition” for consistency with claim 1.
Claim 4 should be amended to recite “claim 1, wherein [[the]] compound (b)”.
Claim 5 should be amended to recite “wherein the insulin glargine in the pharmaceutical composition is administered at a dose of 0.25 to 1.5 U/kg body weight 
Claim 6 should be amended to recite “wherein the lixisenatide in the pharmaceutical composition is administered at a dose of 0.05 to 0.5 µ/kg body weight
Claim 7 should be amended to recite “(c) metformin or a pharmaceutically acceptable salt thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 3 recite the limitation "the concentration".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5 and 6, respectively, recite wherein the pharmaceutical composition is administered at a dose of … /kg body weight.  The metes and bounds of claims 5 and 6 are deemed to be indefinite.  Claim 1 is a composition claim whereas claims 5 and 6 recite method step claim language “is administered” and a dosage amount based on body weight.  The claim language of claims 5 and 6 is more applicable to method claims, not composition claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 6 depend from claim 1.  Claim 1 is drawn to a pharmaceutical composition comprising (a) lixisenatide or a pharmaceutically acceptable salt thereof, and (b) insulin glargine or a pharmaceutically acceptable salt thereof, wherein the compound (b) and compound (a) are present in a ratio of about 1.6 to about 2.4 U of compound (b) per ug of compound (a).
Claims 5 and 6, respectively, recite wherein the pharmaceutical composition is administered at a dose of … /kg body weight.  
Claims 5 and 6 are deemed to be broader in scope than claim 1 because they recite method step of administering and a dosage amount based on body weight.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (U.S. 2012/0122774 A1).
Becker et al. teach aqueous pharmaceutical formulation comprising 200-1000 U/mL of insulin glargine (abstract).  The formulations can further comprise lixisenatide at a concentration of 0.1 µg to 10 µg lixisenatide per U insulin glargine (preferably 0.2 to 1 or 0.25 µg lixisenatide per U insulin glargine) (claims 1, 4-6, para. [0063]). The ranges correlate with 0.1-10, 1-5, and 1.43-4 U insulin glargine/1 µg lixisenatide, respectively. 
Becker et al. do not explicitly teach the specific concentrations of insulin glargine and lixisenatide recited in the instant claims.  
However, it is established caselaw that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, differences in concentration or temperature, generally, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, claims 1-4 are rendered obvious. 
With regard to instant claim 8, Becker et al. teach that the pharmaceutical compositions can further comprise an excipient such as glycerol or polysorbate 20 [reads on pharmaceutically acceptable carrier] (paras. [0043]-[0055]; claims 7-9).  Becker further teaches that excipients can include isotonic agents (e.g. mannitol, sorbitol, lactose, dextrose, trehalose, sodium chloride, glycerol), buffer substances, salts, acids and alkalis, e.g., para. [0049].

Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (U.S. 2012/0122774 A1), as applied to claims 1-4 and 8 above, and further in view of Silvestre et al. (U.S. 2011/0118178).
The teachings of Becker et al. are set forth above.  Becker et al. further teach that pharmaceutical compositions comprising lixisenatide and insulin glargine in a ratio of about 1.6 - 2.4 U insulin glargine: µg lixisenatide can be used to treat type I and II diabetes (e.g., paras. [[0065]-[0072]).  
However. Becker et al. do not explicitly teach that the composition further comprises metformin.
Silvestre et al. teach a pharmaceutical combination comprising (a) desPro.sup.36Exendin-4(1-39)-Lys.sub.6-NH.sub.2 or a pharmaceutically acceptable salt thereof, (b) insulin glargine or a pharmaceutically acceptable salt thereof, and (c) metformin or a pharmaceutically acceptable salt thereof for treatment of type II diabetes (abstract, claims 1, 10-11). Silvestre et al. teach that lixisenatide and metformin can be used to improve glycemic control in type 2 diabetic patients (paras. [0002], [0047], Ex. 1).
It would have been obvious to one of ordinary skill in the art to have prepared a pharmaceutical composition comprising (a) lixisenatide, (b) insulin glargine, and (c) metformin, wherein (b):(a) is about 1.6 - 2.4 U insulin glargine(b) : µg lixisenatide (a).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  The skilled artisan would have had a reasonable expectation of success because Silvestre et al. taught a combination of a) lixisenatide, (b) insulin glargine, and (c) metformin; and Becker et al taught the claimed ratios of (b) insulin glargine : (a) lixisenatide.  Accordingly, claim 7 is rendered obvious.
	Claims 1-4, 7, and 8 are obvious in view of the teachings of Becker et al. and Silvestre et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-31 and claims 48-59 of U.S. Patent No. 9345750 (hereinafter “the ‘750 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a pharmaceutical composition comprising (a) lixisenatide or a pharmaceutically acceptable salt thereof, and (b) insulin glargine or a pharmaceutically acceptable salt thereof, wherein the compound (b) and compound (a) are present in a ratio of about 1.6 to about 2.4 U of compound (b) per µg of compound (a).  Instant claims 2 and 3 recite specific concentrations of lixisenatide and insulin glargine.  Instant claim 4 recites a ratio of about 2 U insulin glargine: 1 µg lixisenatide.
Claims 26-31 of the ‘750 patent are drawn to an aqueous pharmaceutical formulation comprising 300 U/mL of insulin glargine [equimolar to 300 IU human insulin] exhibiting an extended duration of exposure of insulin glargine than an aqueous pharmaceutical formulation comprising 100 U/mL insulin glargine, wherein the pH of the U300 U/mL aqueous formulation is between 3.4 and 4.6.  Claim 28 recites that the composition can further include lixisenatide.  Claim 31 recites that the aqueous pharmaceutical formulation can comprise 0.25 μg to 0.7 μg lixisenatide per Unit insulin glargine [reads on 4 - 1.43 U insulin glargine: 1 μg lixisenatide].  Claims 48-59 of the ‘750 patent are drawn to a method of treating Type I or Type II Diabetes Mellitus in a patient in need thereof comprising subcutaneously administering to the patient an aqueous pharmaceutical formulation comprising 300 U/mL of insulin glargine [equimolar to 300 IU human insulin], wherein the pH of the aqueous pharmaceutical formulation is between 3.4 and 4.6.  Claim 56 recites that the composition can further include lixisenatide.  Claim 59 recites that the aqueous pharmaceutical formulation can comprise 0.25 μg to 0.7 μg lixisenatide per Unit insulin glargine [reads on 4 - 1.43 U insulin glargine: 1 μg lixisenatide].  Claims 50-53 recite various excipients [reads on pharmaceutically acceptable carrier] that can be included in the pharmaceutical formulation, including zinc, cresol, glycerol, and polysorbate.
The claims of the ‘750 patent do not explicitly teach the specific concentrations of insulin glargine and lixisenatide recited in the instant claims.  
However, it is established caselaw that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, differences in concentration or temperature, generally, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 1-4 and 8 are rendered obvious. 

Claims 1-4, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9821032 (hereinafter “the ‘032 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a pharmaceutical composition comprising (a) lixisenatide or a pharmaceutically acceptable salt thereof, and (b) insulin glargine or a pharmaceutically acceptable salt thereof, wherein the compound (b) and compound (a) are present in a ratio of about 1.6 to about 2.4 U of compound (b) per µg of compound (a).  Instant claims 2 and 3 recite specific concentrations of lixisenatide and insulin glargine.  Instant claim 4 recites a ratio of about 2 U insulin glargine: 1 µg lixisenatide.
Claims 7-14 of the ‘032 patent are drawn to a method for improving glycemic control in a patient with type 2 diabetes mellitus, the method comprising administering to the patient in need thereof a therapeutically effective amount of a pharmaceutical combination comprising (a) lixisenatide or a pharmaceutically acceptable salt thereof, and (b) insulin glargine or a pharmaceutically acceptable salt thereof, wherein the patient's type 2 diabetes mellitus is inadequately controlled after treatment with basal insulin at a dose of about 15 units to about 80 units per day and metformin at a dose of at least about 1.0 g per day for at least about 3 months.  Claims 8 and 9 of the ‘032 patent recite that the basal insulin is insulin glargine and a daily dose of about 15-80 units/day.  Claim 10 of the ‘032 patent recites that the pharmaceutical combination comprises a daily dose of about 10-20 µg lixisenatide.  Claim 13 of the ‘032 patent recites that the combination can further include metformin.  Per claims 8-10 of the ‘032 patent the daily amount of insulin glargine: lixisenatide is 1.5-8 U/µg lixisenatide [15 U at 10-20 µg] - 0.75-4 U/µg lixisenatide [80 U at 10-20 µg].    
The claims of the ‘032 patent do not explicitly teach the specific concentrations of insulin glargine and lixisenatide recited in the instant claims.  
However, it is established caselaw that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, differences in concentration or temperature, generally, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The claimed pharmaceutical compositions of instant claims 1-4, 7, and 8 can be used in the method claims of the ‘032 patent.
According, claims 1-4, 7, and 8 are deemed to be obvious in view of claims 7-14 of the ‘032 patent.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11026999  (hereinafter “the ‘999 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a pharmaceutical composition comprising (a) lixisenatide or a pharmaceutically acceptable salt thereof, and (b) insulin glargine or a pharmaceutically acceptable salt thereof, wherein the compound (b) and compound (a) are present in a ratio of about 1.6 to about 2.4 U of compound (b) per µg of compound (a).  Instant claims 2 and 3 recite specific concentrations of lixisenatide and insulin glargine.  Instant claim 4 recites a ratio of about 2 U insulin glargine: 1 µg lixisenatide.
Claims 1-3 of the ‘999 patent are drawn to a method for improving glycemic control in a patient with type 2 diabetes mellitus inadequately controlled by treatment with insulin glargine and metformin, the method comprising administering to the patient in need thereof a therapeutically effective amount of a fixed ratio combination of (a) lixisenatide or a pharmaceutically acceptable salt thereof, and (b) insulin glargine or a pharmaceutically acceptable salt thereof, wherein the fixed ratio combination is administered as a single daily injection; wherein the patient has been treated with metformin at a stable dose of at least 1.5 g per day for at least 3 months and has a HbA1c level between 7% and 10%; such that the administration of the fixed ratio combination improves glycemic control in the patient over treatment with insulin glargine and metformin.
The claimed pharmaceutical compositions of instant claims 1-8 can be used in the method claims of the ‘999 patent.
According, claims 1-8 are deemed to be obvious in view of claims 1-3 of the ‘999 patent.

Conclusion
No claims are allowed.
Claims 1-8 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654